Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 4.1 ARTICLES OF AMENDMENT OF BB&T CORPORATION BB&T Corporation, a corporation organized and existing under the laws of the State of North Carolina (the  Corporation ), for the purpose of amending its articles of incorporation to fix the preferences, limitations and relative rights of a new series of its Preferred Stock in accordance with the provisions of Sections 55-6-02 and 55-10-06 of the North Carolina Business Corporations Act, hereby submits these Articles of Amendment: 1. The name of the corporation is BB&T CORPORATION. 2. The following text will be added to Article IV of the Articles of Incorporation (As Amended Effective April 28, 2004) of the Corporation to set forth the terms of the Corporations Fixed Rate Cumulative Perpetual Preferred Stock, Series C, by adding a new section (d) to such Article: (d) Fixed Rate Cumulative Perpetual Preferred Stock, Series C . Part 1. Designation and Number of Shares . There is hereby created out of the authorized and unissued shares of the Corporations Preferred Stock, par value $5.00 per share, a series designated as the Fixed Rate Cumulative Perpetual Preferred Stock, Series C (the  Designated Preferred Stock ). The authorized number of shares of Designated Preferred Stock shall be 3,134. Part 2. Standard Provisions . The Standard Provisions contained in Annex A attached hereto are incorporated herein by reference in their entirety and shall be deemed to be a part of these Articles of Amendment to the same extent as if such provisions had been set forth in full herein. Part 3. Definitions . The following terms are used in this Articles of Amendment (including the Standard Provisions in Annex A hereto) as defined below: (a)  Common Stock  means the common stock, par value $5.00 per share, of the Corporation. (b)  Dividend Payment Date  means February 15, May 15, August 15 and November 15 of each year. (c)  Junior Stock  means the Common Stock and any other class or series of stock of the Corporation the terms of which expressly provide that it ranks junior to Designated Preferred Stock as to dividend rights and/or as to rights on liquidation, dissolution or winding up of the Corporation. (d)  Liquidation Amount  means $1,000,000 per share of Designated Preferred Stock. (e)  Minimum Amount  means $783,410,000. (f)  Parity Stock  means any class or series of stock of the Corporation (other than Designated Preferred Stock) the terms of which do not expressly provide that such class or series will rank senior or junior to Designated Preferred Stock as to dividend rights and/or as to rights on liquidation, dissolution or winding up of the Corporation (in each case without regard to whether dividends accrue cumulatively or non-cumulatively). (g)  Signing Date  means the Original Issue Date. Part 4. Certain Voting Matters . Holders of shares of Designated Preferred Stock will be entitled to one vote for each such share on any matter on which holders of Designated Preferred Stock are entitled to vote, including any action by written consent. 3. The amendments to the articles of incorporation contained herein do not require shareholder approval pursuant to Section 55-6-02 of the North Carolina Business Corporation Act since they create a new series of shares of a class that has no outstanding shares and do not affect a series of a class of shares in one or more of the ways described in Section 55-10-04 of the North Carolina Business Corporation Act. The amendments to the articles of incorporation were duly adopted by the Board of Directors of the Corporation on October 28, 2008. [ Remainder of Page Intentionally Left Blank ] 2 IN WITNESS WHEREOF, BB&T Corporation has caused these Articles of Amendment to be signed by Christopher L. Henson, its Senior Executive Vice President and Chief Financial Officer, this 13th day of November, 2008. BB&T CORPORATION By: /s/ Christopher L. Henson Name: Christopher L. Henson Title: Senior Executive Vice President and Chief Financial Officer 3 ANNEX A STANDARD PROVISIONS Section 1. General Matters . Each share of Designated Preferred Stock shall be identical in all respects to every other share of Designated Preferred Stock. The Designated Preferred Stock shall be perpetual, subject to the provisions of Section 5 of these Standard Provisions that form a part of the Articles of Amendment. The Designated Preferred Stock shall rank equally with Parity Stock and shall rank senior to Junior Stock with respect to the payment of dividends and the distribution of assets in the event of any dissolution, liquidation or winding up of the Corporation. Section 2. Standard Definitions . As used herein with respect to Designated Preferred Stock: (a)  Applicable Dividend Rate  means (i) during the period from the Original Issue Date to, but excluding, the first day of the first Dividend Period commencing on or after the fifth anniversary of the Original Issue Date, 5% per annum and (ii) from and after the first day of the first Dividend Period commencing on or after the fifth anniversary of the Original Issue Date, 9% per annum. (b)  Appropriate Federal Banking Agency  means the appropriate Federal banking agency with respect to the Corporation as defined in Section 3(q) of the Federal Deposit Insurance Act (12 U.S.C. Section 1813(q)), or any successor provision. (c)  Articles of Amendment  means the Articles of Amendment relating to the Designated Preferred Stock, of which these Standard Provisions form a part, as may be amended from time to time. (d)  Business Combination  means a merger, consolidation, statutory share exchange or similar transaction that requires the approval of the Corporations stockholders. (e)  Business Day  means any day except Saturday, Sunday and any day on which banking institutions in the State of New York generally are authorized or required by law or other governmental actions to close. (f)  Bylaws  means the bylaws of the Corporation, as they may be amended from time to time. (g)  Charter  means the Corporations certificate or articles of incorporation, articles of association, or similar organizational document. (h)  Dividend Period  has the meaning set forth in Section 3(a). (i)  Dividend Record Date  has the meaning set forth in Section 3(a). (j)  Liquidation Preference  has the meaning set forth in Section 4(a). A-1 (k)  Original Issue Date  means the date on which shares of Designated Preferred Stock are first issued. (l)  Preferred Director  has the meaning set forth in Section 7(b). (m)  Preferred Stock  means any and all series of preferred stock of the Corporation, including the Designated Preferred Stock. (n)  Qualified Equity Offering  means the sale and issuance for cash by the Corporation to persons other than the Corporation or any of its subsidiaries after the Original Issue Date of shares of perpetual Preferred Stock, Common Stock or any combination of such stock, that, in each case, qualify as and may be included in Tier 1 capital of the Corporation at the time of issuance under the applicable risk-based capital guidelines of the Corporations Appropriate Federal Banking Agency (other than any such sales and issuances made pursuant to agreements or arrangements entered into, or pursuant to financing plans which were publicly announced, on or prior to October 13, 2008). (o)  Share Dilution Amount  has the meaning set forth in Section 3(b). (p)  Standard Provisions  mean these Standard Provisions that form a part of the Articles of Amendment relating to the Designated Preferred Stock. (q)  Successor Preferred Stock  has the meaning set forth in Section 5(a). (r)  Voting Parity Stock  means, with regard to any matter as to which the holders of Designated Preferred Stock are entitled to vote as specified in Sections 7(a) and 7(b) of these Standard Provisions that form a part of the Articles of Amendment, any and all series of Parity Stock upon which like voting rights have been conferred and are exercisable with respect to such matter. Section 3. Dividends . (a) Rate . Holders of Designated Preferred Stock shall be entitled to receive, on each share of Designated Preferred Stock if, as and when declared by the Board of Directors or any duly authorized committee of the Board of Directors, but only out of assets legally available therefor, cumulative cash dividends with respect to each Dividend Period (as defined below) at a rate per annum equal to the Applicable Dividend Rate on (i) the Liquidation Amount per share of Designated Preferred Stock and (ii) the amount of accrued and unpaid dividends for any prior Dividend Period on such share of Designated Preferred Stock, if any. Such dividends shall begin to accrue and be cumulative from the Original Issue Date, shall compound on each subsequent Dividend Payment Date (i.e., no dividends shall accrue on other dividends unless and until the first Dividend Payment Date for such other dividends has passed without such other dividends having been paid on such date) and shall be payable quarterly in arrears on each Dividend Payment Date, commencing with the first such Dividend Payment Date to occur at least 20 calendar days after the Original Issue Date. In the event that any Dividend Payment Date would otherwise fall on a day that is not a Business Day, the dividend payment due on that date will be postponed to the next day that is a Business Day and no additional dividends will accrue as a A-2 result of that postponement. The period from and including any Dividend Payment Date to, but excluding, the next Dividend Payment Date is a “ Dividend Period ”, provided that the initial Dividend Period shall be the period from and including the Original Issue Date to, but excluding, the next Dividend Payment Date. Dividends that are payable on Designated Preferred Stock in respect of any Dividend Period shall be computed on the basis of a 360-day year consisting of twelve 30-day months. The amount of dividends payable on Designated Preferred Stock on any date prior to the end of a Dividend Period, and for the initial Dividend Period, shall be computed on the basis of a 360-day year consisting of twelve 30-day months, and actual days elapsed over a 30-day month. Dividends that are payable on Designated Preferred Stock on any Dividend Payment Date will be payable to holders of record of Designated Preferred Stock as they appear on the stock register of the Corporation on the applicable record date, which shall be the 15th calendar day immediately preceding such Dividend Payment Date or such other record date fixed by the Board of Directors or any duly authorized committee of the Board of Directors that is not more than 60 nor less than 10 days prior to such Dividend Payment Date (each, a “ Dividend Record Date ”).
